

[logo.jpg]


BRIDGE BANK


DEFERRED COMPENSATION PLAN


NONELECTIVE EMPLOYER CONTRIBUTION
PARTICIPATION AGREEMENT


I, ________________, having been selected by the Administrative Committee
(Committee) of the Bridge Bank Deferred Compensation Plan (Plan) hereby accept
participation as a Participant in, agree to the terms of the Plan and this
Participation Agreement (Agreement), and provide notice of my elections with
respect to non-elective Employer contributions under and in accordance with, the
Plan.


Please Type or Print In Ink:


A.
PERSONAL INFORMATION



Social Security Number:
  
Address:
  
 
  
 
  
Telephone No.:
  



B.
ACKNOWLEDGEMENTS AND AGREEMENTS



I hereby acknowledge and agree that I have received a copy of the Plan document
setting forth the terms and provisions of the Plan, and I further acknowledge
and agree to all of such terms and provisions.


In addition, I acknowledge and agree that I may be awarded non-elective Employer
contributions under the Section 3.6 of the Plan for each Plan Year during the
four (4) calendar years of 2010 through 2013.  If the Committee decides to make
a contribution to my Account for a particular Plan Year, then the Committee
shall credit to my Account the amount of fifty thousand dollars ($50,000) or
such greater or lesser amount as the Committee determines to be appropriate,
provided I continue to be employed by the Company on December 31 of each
respective year.


The non-elective Employer contributions shall become non-forfeitable (Vested) as
follows.  On each December 31 from 2010 through 2013, I will earn an additional
twenty-five percent (25%) Vesting in the non-elective Employer contributions in
my Account until I am one hundred percent (100%) Vested on December 31, 2013,
provided I have not had a prior Termination of Employment.
 
CHANG
RUTHENBERG
& LONG PC
 
 
- 1 -

--------------------------------------------------------------------------------

 

If I have a Termination of Employment due to Disability prior to December 31,
2013, the entire amount of non-elective Employer contributions credited to my
Account on the date of Disability will become one hundred percent (100%) Vested;


Notwithstanding the above, if I die while still employed by the Company prior to
December 31, 2013, the entire amount of non-elective Employer contributions
credited to my Account, as of my date of death, will become one hundred percent
(100%) Vested.


Clawback.  If any of the above non-elective Employer contributions are made to
my Account pursuant to this Agreement and the contribution is later determined
by the Committee to be bonus, retention, or incentive compensation based on
materially inaccurate financial statements or other materially inaccurate
performance metric criteria at a time when the Company has an outstanding
obligation to repay financial assistance received from the United States
government under the Troubled Assets Relief Program and I am considered a senior
executive officer or one of the next twenty most highly compensated employees
under the American Recovery and Reinvestment Act of 2009, such non-elective
Employer contributions and any related interest shall be forfeited from my
Account, if not previously distributed.  To the extent such non-elective
Employer contributions have already been distributed I agree to repay the
Employer such contributions and any related interest.


This Agreement is part of the Plan document and terms shall have the meanings as
set forth in the Plan.


C.
DISTRIBUTION ELECTIONS [check only one per category]



1.
Time of Payment



 
I hereby elect distribution of my Deferred Compensation Plan Account balance
attributable to any non-elective Employer contributions for the year ending
December 31, 2010 at the following time:



 
¨
Upon my termination of employment



 
¨
Upon the later of my termination of employment or the date I reach age 65.



2.
Form of Payment



 
I hereby elect distribution of my Deferred Compensation Plan Account balance
attributable to any non-elective Employer contributions for the year ending
December 31, 2010, in the following form:

 
CHANG
RUTHENBERG
& LONG PC

 
- 2 -

--------------------------------------------------------------------------------

 

 
¨
Single sum



 
¨
Payment in ______ (2 to 10) equal annual installments (this option not
applicable for death and disability)



 
I acknowledge and agree that I can change my distribution elections only in
accordance with the applicable provisions of the Plan and that this election
will apply to all subsequent non-elective Employer contributions until a
subsequent valid election is filed in accordance with the Plan that
prospectively changes the time and/or form of payment of subsequent non-elective
Employer contributions.



D.
PARTICIPANT SIGNATURE



  
 
  
Date
  
/s/ Signature



E.
ADMINISTRATIVE COMMITTEE



  
 
  
Date
  
/s/Signature

 
CHANG
RUTHENBERG
& LONG PC

 
- 3 -

--------------------------------------------------------------------------------

 